Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Lamont Green appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his sentence pursuant to Amendment 782 to the U.S. Sentencing Guidelines Manual (2014). We have reviewed the record and conclude that the district court did not abuse its discretion in denying Green’s motion. See United States v. Smalls, 720 F.3d 193 (4th Cir.2013). Accordingly, we affirm the district court’s order. United States v. Green, No. 4:05-cr-00037-RBS-FBS-4 (E.D.Va. Dec. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.